Citation Nr: 1528164	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus. 

6.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for nephropathy as secondary to diabetes mellitus. 

7.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for erectile dysfunction as secondary to diabetes mellitus.

8.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for retinopathy as secondary to diabetes mellitus.

9.  Entitlement to service connection for an anxiety disorder.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1970 to March 1972.  The Veteran had active service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied reopening of the claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy.  

The Board referred/remanded the case in November 2012 for consideration of clear and unmistakable error (CUE) in a December 2002 rating decision which severed service connection for diabetes mellitus and denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy.  In a January 2015 rating decision, the RO denied the issue, which the Veteran has not appealed.  

The Veteran also appeals a December 2011 rating decision, which denied entitlement to service connection for PTSD and entitlement to a TDIU, and a May 2012 rating decision that denied entitlement to service connection for an anxiety disorder.  Those issues are now presented for appellate adjudication.

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The issues of service connection and secondary service connection and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2004 rating decision denied the Veteran's claim to reopen entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy; the Veteran did not enter a notice of disagreement within one year of notice of this decision, and it became final.

2.  Evidence received since the January 2004 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran's diabetes mellitus is related to service, and therefore relates to the remaining issues of service connection as secondary to diabetes mellitus.

3.  At the April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issues of entitlement to service connection for an anxiety disorder and PTSD.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, denying the claim Veteran's claims to reopen entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2014).

3.  The criteria for withdrawal of a substantive appeal on the claims of entitlement to service connection for an anxiety disorder and PTSD are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the claims of entitlement to service connection for an anxiety disorder and PTSD, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed under 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Either an appellant or his or her authorized representative may request withdrawal. 38 C.F.R. § 20.204 (2014).


II.  New and Material Evidence

By way of history, the Veteran initially filed a September 2001 claim for entitlement to service connection for diabetes mellitus.  In a January 2002 rating decision, the RO awarded service connection for diabetes mellitus; however, in September 2002, the RO issued a rating decision proposing a severance of service connection for diabetes mellitus, which was then effectuated through a December 2002 rating decision.  

In July 2003, the Veteran filed a claim requesting reconsideration of the December 2002 rating decision severing service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy.  The RO phrased the issue as a claim to reopen entitlement to service connection for diabetes mellitus and issues of secondary service connection, and declined to reopen the claim in a January 2004 rating decision.  The Veteran was notified of the decision in February 2004.  In October 2004, the Veteran filed a Notice of Disagreement and in January 2006, the RO issued a Statement of the Case (SOC).  The Veteran did not respond.  The Board concludes that the January 2004 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection diabetes mellitus was denied in January 2004 for lack of a nexus between the current disability and service.  To reopen, new and material evidence must be received showing that the current disability is related to service, to include herbicide exposure.

In May 2009, the Veteran submitted a lay statement and a number of medical articles.  Specifically, the Veteran submitted a web article entitled Agent Orange Still Stalks Vietnam Vets from Military.com, which detailed the risks for development of disease due to herbicide exposure long after separation from service.   The Board finds that the evidence is both new and addresses the grounds of the prior final denial, the element of causation.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  The Board concludes that reopening of entitlement to service connection for diabetes mellitus is warranted.  See 38 C.F.R. § 3.156(a).  Further, as evidence in favor of a finding of entitlement to service connection for diabetes mellitus affects a finding of entitlement to service connection for the remaining issues, secondary to diabetes mellitus, those claims are also reopened.



III.  Anxiety Disorder & PTSD

At the April 13, 2015 Board hearing, prior to the promulgation of a decision in this case, the Veteran withdrew the appeal as to the issues of entitlement to service connection for an anxiety disorder and PTSD.  With regard to these claims, there remains no allegation of error of fact or law for appellate consideration.  As the withdrawal appears in the hearing transcript and has been reduced to writing, these claims have been properly withdrawn and are no longer before the Board.  Accordingly, the Board does not have jurisdiction to review them and they must be dismissed.


ORDER

Reopening of a claim for service connection for diabetes mellitus is granted; the appeal is granted to this extent only.

Reopening of a claim for service connection for peripheral neuropathy of the left upper extremity, as secondary to diabetes mellitus is granted; the appeal is granted to this extent only.

Reopening of a claim for service connection for peripheral neuropathy of the right upper extremity, as secondary to diabetes mellitus is granted; the appeal is granted to this extent only.

Reopening of a claim for service connection for peripheral neuropathy of the left lower extremity, as secondary to diabetes mellitus is granted; the appeal is granted to this extent only.

Reopening of a claim for service connection for peripheral neuropathy of the right lower extremity, as secondary to diabetes mellitus is granted; the appeal is granted to this extent only. 

Reopening of a claim for service connection for nephropathy as secondary to diabetes mellitus is granted; the appeal is granted to this extent only.

Reopening of a claim for service connection for erectile dysfunction, as secondary to diabetes mellitus is granted; the appeal is granted to this extent only.

Reopening of a claim for service connection for retinopathy, as secondary to diabetes mellitus is granted; the appeal is granted to this extent only.

Entitlement to service connection for an anxiety disorder is dismissed.

Entitlement to service connection for PTSD is dismissed.


REMAND

The Board must remand the reopened issue of service connection for diabetes mellitus for an additional medical opinion.  

As noted above, the Veteran was initially granted entitlement to service connection for diabetes in a January 2002 rating decision under § 3.309, which allows service connection for Type 2 diabetes manifest to a degree of 10 percent or more, for veterans with active military, naval or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§§ 3.309 (e), 3.307(a)(6) (2014).  In a May 2002 VA examination to evaluate complications of diabetes mellitus, the examiner diagnosed the Veteran with "diabetes mellitus with medical records indicating that this is secondary to pancreatitis."  The RO then requested VA treatment reports dating since February 1997, and found medical notation indicating diabetes mellitus was secondary to recurrent pancreatitis, and pancreatitis secondary to alcohol use. 

As a result, the RO issued a September 2002 rating decision proposing severance of service connection for diabetes mellitus.  Following a September 2002 request from the Veteran for a second medical opinion, Dr. M.T. issued an opinion dated November 2002.  Dr. M.T.'s opinion stated it was "quite clear that [the Veteran's] diabetes is secondary to his recurrent pancreatitis which is turn is secondary to his heavy use of alcohol over the years."  The opinion went on to note that Agent Orange had been linked to the development of Type II diabetes in medical studies, but review of the studies revealed that Type II diabetes was primarily linked to those who had high exposure to dioxin, while there was little risk for development of diabetes for those who had only occasional exposure or environmental exposure to dioxin.  Dr. M.T. concluded by stating that a report by the U.S. Department of Veterans Affairs said that an increased danger from herbicide or dioxin exposure appears to be fairly small, while the known predictors of diabetes risks greatly outweigh a suggested increased risk from wartime exposure to herbicides.  Based on the foregoing, the RO issued a December 2002 rating decision severing service connection for diabetes mellitus.  

In a letter dated September 2003, R.T., a clinical nurse specialist in chronic disease management, stated, "It is impossible to determine if [the Veteran's] diabetes is secondary to the identification of pancreatic pseudocysts alone.  His time in Vietnam and potential exposure to agent orange should also be given consideration as possible causes of his Type 2 diabetes."

In August 2010, the Veteran's then-representative submitted a statement on his behalf, asserting that Dr. M.T.'s opinion subjectively assumed that the Veteran had little to no exposure to herbicides.  

The Board notes that the presumption of service incurrence of Type 2 diabetes for herbicide exposed veterans may be rebutted on showing the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. 
§ 3.309 (d)(2014).  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Id.  

The Board observes that the presumption of herbicide exposure does not contain an element of the relative amount of herbicides an individual was likely exposed to during service in the Republic of Vietnam.  Moreover, as Dr. M.T.'s opinion predated the September 2003 letter from R.T., it is not based on a full factual review of the current record.  For these reasons, the Board finds that a new medical opinion would be useful in determining whether the Veteran's diabetes mellitus is related to service, or whether a consideration of all evidence of record supports a conclusion that diabetes mellitus was not incurred in service.  

Lastly, the Veteran contends that the combined effect of his diabetes mellitus and resulting medical complications render him unemployable.  At his April 2015 Board hearing, the Veteran testified that he had not worked for over 2 years.  The Veteran is not presently service-connected for any disabilities.  Thus, he does not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  However, the resolution of the issues of service connection and secondary service connection could materially affect the TDIU claim.  As such, the Board's appellate consideration of the TDIU claim is deferred pending the outcome on the matters concerning service connection for diabetes mellitus and secondary service connection for peripheral neuropathy of the bilateral upper and lower extremities, nephropathy, erectile dysfunction and retinopathy.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all VA treatment records pertaining to treatment for diabetes and complications not currently in the claims folder, to include copies of all records from the Sioux Falls, Virginia VAMC dated January 2015 to present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Obtain from the Social Security Administration  (SSA) records pertinent to the Veteran's claim for Social Security disability benefits for diabetes mellitus or any resulting medical complications, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3.  Once the VA treatment records and SSA records are obtained and associated with the claims file, arrange to have the Veteran's entire claims file reviewed by a physician (M.D.) for the purpose of providing an opinion regarding the etiology of the Veteran's diabetes mellitus.  

(a)  The physician is asked to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is attributable to presumed herbicide exposure in service, or whether the evidence supports a conclusion that diabetes mellitus was not incurred in service.  The physician should consider and discuss the November 2002 opinion from Dr. M.T. and the September 2003 opinion from R.T.  The physician is advised that all veterans with qualifying service are presumed to have been exposed to the same level of herbicides and the same level of herbicides capable of producing diabetes mellitus regardless of military occupational specialty and duration of service in the Republic of Vietnam.  

(b) If the answer to (a) is "yes," is it as likely as not (a 50 percent or greater probability) that the following disabilities are proximately due to or the result of the Veteran's diabetes mellitus:  (i) peripheral neuropathy of the bilateral upper and lower extremities; (ii) nephropathy; (iii) erectile dysfunction, and (iv) retinopathy?

(c) If the answer to (a) is "yes," and the answer to (b) is "no," is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus aggravated any of the following conditions: (i) peripheral neuropathy of the bilateral upper and lower extremities; (ii) nephropathy; (iii) erectile dysfunction, and (iv) retinopathy?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of diabetes mellitus.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

4.  Thereafter, review the claims file to ensure that all of the foregoing development is completed, to the extent possible, and then re-adjudicate the Veteran's claims of entitlement to service connection, secondary service connection and entitlement to a TDIU rating, including consideration of whether the requirements for referral to the Director and Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


